This cause coming on to be heard before His Honor, A. M. Noble, Associate Member of the High Court, plaintiff and defendant both being present, and it appearing to the Court that the matters in controversy have been amicably settled.
It is therefore, ordered, considered and adjudged by the Court that the plaintiff “VAA” is entitled to register himself under the “matai” name “SALANOA”, in the Register of “Matai” Titles in the office of the Secretary of Native Affairs.
It is further ordered, considered and adjudged by the Court that the cost of this action, to-wit, $10.00 be paid by the plaintiff “VAA”.